Citation Nr: 9932746	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  99-20 829	)	DATE
	)
	)


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on August 15, 1996; a notice of 
disagreement was received by VA after November 18, 1988; and 
the veteran retained an attorney in January 1997, within one 
year of the date of the Board's decision.

2.  On January 8, 1997, the veteran and his attorney entered 
into a contingent attorney fee agreement which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  An August 1999 RO decision granted a total evaluation for 
pension purposes, effective from July 31, 1992, and this 
determination resulted in past-due benefits being payable to 
the veteran.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the January 8, 
1997, attorney fee agreement for pension benefits for the 
period of time between July 31, 1992, and August 18, 1999, 
have been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on August 15, 1996, 
denying entitlement to a permanent and total disability 
rating for pension purposes.  Thereafter, the veteran and his 
attorney entered into an attorney fee agreement to represent 
him in his claim for VA benefits denied in the August 1996 
Board decision.  At that time, the veteran was appealing the 
denial of his claim of entitlement to a permanent and total 
disability rating for pension purposes to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
1998, the Court issued an Order vacating the Board decision 
and remanding the matter of entitlement to a permanent and 
total disability rating for pension purposes to the Board for 
additional action.  The Board then remanded the case to the 
RO, which conducted additional development directed by the 
Board.  Thereafter, on August 18, 1999, the RO granted 
entitlement to a total evaluation for pension purposes, 
effective from July 31, 1992.  

Based on this evidence, the Board finds that the January 8, 
1997, attorney fee agreement, satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated in December 1992, thus after November 
18, 1988, and documentation reflecting the retention of 
counsel within one year of the Board's decision.  

An August 18, 1999, letter to the veteran and his attorney 
indicated that past-due benefits had been computed as 
$49,371.00, and that 20 percent of that amount or $9,874.20, 
representing the maximum past-due benefits allowable for 
attorney fees, was being withheld from the veteran pending a 
determination by the Board regarding the award of attorney 
fees in this case.  The Board finds this award to be 
presumptively reasonable in fact as it is noted to represent 
no more than 20 percent of the past-due benefits.  See 
38 C.F.R. § 20.609(f).  

Accordingly, based on this evidence, the Board concludes and 
finds that attorney fees based on past-due benefits are 
payable to the veteran's attorney for the grant of a 
permanent and total rating for pension purposes.  As to the 
inclusive dates of payment, the Board notes that the 
effective date of the award is July 31, 1992, and the date of 
the RO decision granting benefits is August 18, 1999.  The 
award of attorney fees based on past-due benefits for the 
grant of disability benefits are payable to the veteran's 
attorney for the period of time from July 31, 1992, to August 
18, 1999.  See 38 C.F.R. § 20.609(h)(3)(i) (1999).  Payment 
of monetary benefits based, as here, on an award of pension 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from August 1, 1992, as the veteran 
and his attorney were advised by correspondence from the RO 
dated in August 1999.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of a permanent and total rating for 
pension purposes, from the effective date of July 31, 1992, 
to August 18, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals


 


